Citation Nr: 1214212	
Decision Date: 04/18/12    Archive Date: 04/27/12

DOCKET NO.  09-40 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Prem, Counsel



INTRODUCTION

The Veteran served on active duty from October 1950 to September 1951.  The appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in February 2009, a statement of the case was issued in July 2009, and a substantive appeal was received in August 2009.   

In the appellant's August 2009 substantive appeal, she requested a Travel Board hearing.  She withdrew that request by way of a December 2011 correspondence.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's death certificate lists the cause of death as aspiration secondary to ileus, which was secondary to non ST-segment elevation myocardial infarction (NSTEMI). 

2. At the time of the Veteran's death, service connection was in effect for grand mal epilepsy.  

3. An etiological relationship has not been demonstrated between the Veteran's aspiration secondary to ileus and a service-connected disability. 

4.  A service-connected disability was not the immediate or underlying cause of the Veteran's death, nor was a service-connected disability etiologically related to the cause of the Veteran's death. 

5.  The Veteran's service-connected disability did not contribute to his death in any manner.


CONCLUSIONS OF LAW

1.  Aspiration secondary to ileus was not proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2011). 

2.  The Veteran's death was not caused by or substantially or materially contributed to by a disability incurred in or aggravated by his active duty service.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. § 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2010). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1) . Quartuccio v. Principi, 16 Vet. App. 183   (2002). This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112   (2004). 

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53   (2007). 

The Board acknowledges that the appellant was not provided with all of notice criteria required by Hupp in the March 2008 notice letter; however, the Board concludes that this error was non-prejudicial, as the appellant has demonstrated her awareness that it must be shown that the Veteran's death was the result of his service connected grand mal epilepsy (see, for example, the appellant's February 2009 notice of disagreement).  Accordingly, the failure to provide Hupp-compliant notice is not prejudicial in this case. Sanders v. Nicholson, 487 F.3d 881   (Fed. Cir. 2007). 

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records, assisted the appellant in obtaining evidence, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  


Analysis 

The appellant is claiming entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 1310.  The cause of a Veteran's death will be considered to be due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  This question will be resolved by the use of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause of death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1). 

A certificate of death on file shows that the Veteran died at the VA Medical Center in Decatur, Georgia on September 21, 2007, at the age of 75.  The immediate cause of death was recorded as aspiration secondary to ileus, due to NSTEMI.  The death certificate also noted that on September 16, 2007, the Veteran underwent an exploratory laparotomy and diverting transverse colostomy in response to a diagnosis of perforated diverticulum.  No other diseases were noted on the death certificate. 

At the time of the Veteran's death, service connection was in effect for grand mal epilepsy.  

As noted earlier, to establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  For a service-connected disability to be the principal (primary) cause of death, it must singly or with some other condition be the immediate or underlying cause or be etiologically related.  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994). 

In this case, a death certificate shows that the cause of the Veteran's death was aspiration secondary to ileus (bowel obstruction), due to NSTEMI.  

In the appellant's February 2009 noticed notice of a disagreement, she contends that the Veteran's September 13, 2007 fall resulted in broken ribs, which caused his intestinal infection (which presumably caused the ileus which caused the aspiration which caused the Veteran's death).  

The Board finds that, even if all of these events transpired as a result of the fall, there is no evidence that the fall occurred as a result of the Veteran's service connected grand mal epilepsy.  

On September 15, 2007 the Veteran visited the emergency room.  He reported having fallen on a shovel while gardening two days earlier.  He did not report having fallen due to a seizure; and the medical evidence does not relate this fall as a result of a seizure disorder.  On September 16, 2007 the Veteran was found to have colitis; and he became hypotensive.  He underwent exploratory laparotomy, mobilization of the descending colon and splendic flexure, kocher maneuver, diverting transverse colostom.  On September 20, he was admitted for swallowing evaluation; and he was noted to have severe oropharyngeal dysphagia characterized by delay in swallow trigger.  The examiner stated that he was considered at high risk of aspiration.  

The death certificate reflects that the immediate cause of death was aspiration secondary to ileus, which was due to NSTEMI.  It also reflects that the exploratory laparotomy and diverting transverse colostomy was performed on September 16 2007 to treat perforated diverticulum.  There is no medical evidence to suggest a link between his perforated diverticulum and his service connected epilepsy.

The preponderance of the evidence is against a finding that the Veteran's grand mal epilepsy was a principal or a contributory cause to the Veteran's September 13, 2007 fall, nor to his subsequent perforated diverticulum, ileus, NSTEMI, or aspiration.  

For these aforementioned reasons, service connection for the cause of the Veteran's death is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

The appeal is denied.  


______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


